  Case 14-33119         Doc 58     Filed 05/03/19 Entered 05/03/19 09:33:16              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-33119
         VANETTA J OWENS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2014.

         2) The plan was confirmed on 12/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/07/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/28/2019.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,090.00.

         10) Amount of unsecured claims discharged without payment: $48,813.55.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-33119        Doc 58        Filed 05/03/19 Entered 05/03/19 09:33:16                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $33,266.84
       Less amount refunded to debtor                               $3.89

NET RECEIPTS:                                                                                    $33,262.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,503.23
    Other                                                                     $52.50
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,555.73

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNT RECOVERY SERVICE          Unsecured         118.00           NA              NA            0.00        0.00
ACCOUNT RECOVERY SERVICE          Unsecured         116.00           NA              NA            0.00        0.00
ACCOUNT RECOVERY SERVICE          Unsecured         115.00           NA              NA            0.00        0.00
ACL INC                           Unsecured         118.00        117.30          117.30          11.73        0.00
ACL INC                           Unsecured         119.00        120.36          120.36          12.04        0.00
Advocate Medical Group            Unsecured         115.00           NA              NA            0.00        0.00
ARNOLD SCOTT HARRIS               Unsecured         110.45           NA              NA            0.00        0.00
CAVALRY PORTFOLIO SVC             Unsecured      9,576.44       6,322.70        6,322.70        632.27         0.00
CHRIST MEDICAL CENTER             Unsecured         106.70           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         637.44          0.00           23.09           2.31        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           637.44        660.09          637.00        637.00         0.00
COMMONWEALTH EDISON               Unsecured            NA         981.74          981.74          98.17        0.00
CONSUMER PORTFOLIO SERV           Unsecured      1,051.65            NA              NA            0.00        0.00
CONSUMER PORTFOLIO SERV           Unsecured      7,823.00           0.00          151.36          15.14        0.00
CONSUMER PORTFOLIO SERV           Secured       13,850.00     21,824.36        21,673.00     21,673.00    3,196.62
GREAT AMERICAN FINANCE            Unsecured         426.00        426.54          426.54          42.65        0.00
GREAT AMERICAN FINANCE            Unsecured         481.00        481.20          481.20          48.12        0.00
IL DEPT OF HUMAN SERVICES         Unsecured      1,391.50       1,391.50        1,391.50        139.15         0.00
MARQUETTE BANK                    Unsecured         805.00           NA              NA            0.00        0.00
MIDLAND FUNDING LLC               Unsecured         805.85        805.85          805.85          80.59        0.00
NATIONSTAR MORTGAGE               Secured              NA       1,105.38        1,105.38      1,105.38         0.00
NATIONSTAR MORTGAGE               Secured       67,333.34     95,088.77        96,194.15           0.00        0.00
NATIONSTAR MORTGAGE               Unsecured     36,272.84            NA              NA            0.00        0.00
OAKLAWN RADIOLOGY IMAGING         Unsecured          28.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured          52.00        130.49          130.49          13.05        0.00
SOUTHWEST CREDIT                  Unsecured         118.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-33119         Doc 58      Filed 05/03/19 Entered 05/03/19 09:33:16                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $96,194.15              $0.00             $0.00
       Mortgage Arrearage                                 $1,105.38          $1,105.38             $0.00
       Debt Secured by Vehicle                           $21,673.00         $21,673.00         $3,196.62
       All Other Secured                                    $637.00            $637.00             $0.00
 TOTAL SECURED:                                         $119,609.53         $23,415.38         $3,196.62

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,952.13          $1,095.22              $0.00


Disbursements:

         Expenses of Administration                             $5,555.73
         Disbursements to Creditors                            $27,707.22

TOTAL DISBURSEMENTS :                                                                      $33,262.95


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
